Citation Nr: 1541726	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  13-00 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to an increased rating for lichen planus of the bilateral upper and lower extremities, with onychomycosis of the bilateral great toes (hereinafter lichen planus), currently 60 percent disabling. 

2. Entitlement to service connection for bilateral hearing loss. 

3. Entitlement to service connection for posttraumatic stress disorder (PTSD).

4. Entitlement to an increased rating for depression associated with lichen planus, currently 30 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1966 to January 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 and June 2015 rating actions of the Department of Veterans Affairs Regional Office (RO) in Chicago, Illinois. 

The issues of service connection for PTSD and entitlement to an increased rating for depression associated with lichen planus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran withdrew his appeal of entitlement to an increased rating for lichen planus through his representative in writing. 

2. The Veteran withdrew his appeal of entitlement to service connection for bilateral hearing loss through his representative in writing.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal of entitlement to an increased rating for lichen planus have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014). 

2. The criteria for withdrawal of the appeal of entitlement to service connection for bilateral hearing loss have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2014). Withdrawal may be made by the Veteran's representative. 38 C.F.R. § 20.204(a). 

In the present case, the Veteran's representative withdrew the claims of an increased rating for lichen planus and service connection for bilateral hearing loss in writing in September 2015. There remain no allegations of errors of fact or law for appellate consideration. The Board does not have jurisdiction to review these appeals, and they are dismissed. 


ORDER

Entitlement to an increased rating for lichen planus is dismissed. 

Entitlement to service connection for bilateral hearing loss is dismissed. 


REMAND

In June 2015, the Veteran filed a notice of disagreement with the denial of service connection for PTSD and entitlement to an increased rating for depression associated with lichen planus, currently 30 percent disabling. The Board must remand these matters for issuance of a statement of the case (SOC). Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

Issue an SOC regarding the issues of service connection for PTSD and entitlement to an increased rating for depression associated with lichen planus. If, and only if, the appellant timely perfects an appeal, this claim should be returned to the Board for adjudication. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


